


EXHIBIT 10.40

 

AGREEMENT AND RELEASE

 

This Agreement and Release (Agreement) is dated December 21, 2018 (Today), and
is between Alan Muney (you), and Cigna Corporation (the Company).

 

You and the Company intend to be legally bound by the Agreement, and are
entering into it in reliance on the promises made to each other in this
Agreement.  Under the Agreement, your employment will end, and you and the
Company agree to settle all issues concerning your employment and termination of
employment.

 

1.     Your Termination Date.

 

Your formal job responsibilities and your employment with the Company will end
Today (the Termination Date).

 

2.     Your Promises to the Company.

 

a.                                      “Cigna” means, as used throughout this
Agreement, Cigna Corporation and any subsidiaries or affiliates of Cigna
Corporation.

 

b.                                      On or before your Termination Date, you
will return to Cigna any Cigna property that you now have (for example:
identification card, access card, office keys, computer, cell phone, iPhone,
iPad, company manuals, office equipment, records and files).  You will remain
subject to Cigna’s policies and procedures, including its Code of Ethics.  You
also agree that, by signing this Agreement, you are formally resigning from all
officer or director positions you hold with Cigna effective on your Termination
Date and will sign any additional paperwork that may be required by Cigna or law
to effectuate such resignation.

 

c.                                       You agree and acknowledge that the
promises contained in the grant documents you accepted in order to receive your
equity awards under the Cigna Long-Term Incentive Plan (including, but not
limited to, those relating to non-competition, non-solicitation, confidentiality
and cooperation) (the “LTIP Promises”) shall survive the termination of your
employment and continue to apply in full force and effect.  You affirm that the
LTIP Promises are reasonable and necessary to protect the legitimate interests
of Cigna, that you received adequate consideration in exchange for agreeing to
the LTIP Promises and that you will abide by the LTIP Promises.

 

d.                                      You agree that you will not at any time
make any verbal or written statement, whether in public or in private, that
disparages in any way Cigna’s integrity, business reputation, or performance, or
disparages any of Cigna’s directors, officers, or employees.  It shall not,
however, be a violation of this paragraph for you to make truthful statements
(i) when required to do so by a court of law or arbitrator, by any governmental
agency having supervisory authority over Cigna’s

 

--------------------------------------------------------------------------------



 

business or by any administrative or legislative body(including a committee
thereof) with actual or apparent jurisdiction to order you to divulge, disclose
or make accessible such information, (ii) to the extent necessary concerning any
litigation, arbitration or mediation involving this Agreement or enforcement of
this Agreement, or (iii) in connection with any proceeding or investigation
conducted by a federal, state or local government agency, including but not
limited to, the EEOC, or when exercising rights protected by the National Labor
Relations Act, as amended (NLRA) or the Securities Exchange Act of 1934, as
amended (SEA).

 

e.                                       The terms of this Agreement are
confidential.  You agree (on behalf of yourself and anyone acting for you) not
to disclose in any way this Agreement or any of its terms or any of the
negotiations leading to the signing of this Agreement (i) to any person other
than your spouse, lawyer, financial advisor, or accountant, and then only after
informing such individuals about this confidentiality provision and that they
must comply with its terms to the same extent that you must, or (ii) pursuant to
a lawfully issued subpoena or court order.  In the event you receive a subpoena
or court order directing you to disclose this Agreement, its terms or any of the
negotiations leading to the signing of this Agreement, you will immediately send
a copy of such subpoena or court order to the Company and will not disclose such
information until the Company has had an opportunity to move to quash such
subpoena or apply to the court for relief from its order.  It shall not,
however, be a violation of this paragraph for you to provide information,
including information about this Agreement, to any federal, state or local
governmental agency, including but not limited to, the EEOC, the SEC, or the
NLRB.

 

f.                                        You hereby acknowledge that you are
aware that the securities laws of the United States generally prohibit any
person who has material non-public information about a company from, among other
things, (1) purchasing or selling securities of such company or securities
convertible into such securities on the basis of such information or
(2) communicating such information to any other person under circumstances in
which it is reasonably foreseeable that such person may purchase or sell such
securities or securities convertible into such securities. Accordingly, you
agree that you will not make any purchase or sale of, or otherwise consummate
any transactions involving, Cigna securities or securities convertible into
Cigna securities, including with respect to your Cigna 401(k) account, while in
possession of material Confidential Information regarding Cigna, nor will you
communicate such information in a manner that violates the securities laws of
the United States (regardless of whether such communication would be permitted
elsewhere in this Agreement.)  If you consummate a transaction involving Cigna
securities (or securities convertible into Cigna securities), you will file (or
cause to be filed) any and all reports or notifications that may be required
under Section 16 of the SEA.

 

2

--------------------------------------------------------------------------------



 

g.                                       If you have received any payment from
Cigna that you were not entitled to receive (an “overpayment”), or you owe Cigna
money for any reason, you hereby authorize the Company to deduct such
overpayment or money owed from the amount of your severance payment(s) described
in paragraph 3e. below.

 

3.     Your Severance Arrangements.

 

a.                                      The Company will pay your salary at your
current regular salary rate through today, and you and your eligible dependents
may continue to participate in the Company’s employee benefits programs in
accordance with the terms of those programs and your applicable elections.

 

b.                                      You understand and agree that you will
not be covered by the Cigna Short-Term Disability Plan or Cigna Long-Term
Disability Plan after Today.

 

c.                                       The amount specified in paragraph 3.e.3
includes payment for all earned but unused Paid Time Off for 2018.

 

d.                                      If you die before the Company pays you
all amounts due under paragraph 3 of the Agreement, the remaining amounts will
be paid to your surviving spouse in a lump sum within 90 calendar days after the
date of your death.  (However, plan benefits under paragraph 3.g and SPS
payments under 3.i will be payable under the terms of the applicable plan.)  If
you have no surviving spouse, the payment will be made to your estate.

 

e.                                       The Company will make payments to you
totaling $4,239,250 (less applicable withholding), as follows:

 

(1)                                 The payments set forth in this paragraph
3.e.1 are made pursuant to the Cigna Executive Severance Benefits Plan (the
“Executive Severance Plan”):

 

(i)                                     $1,875,000 payable in a lump-sum in the
seventh (7th) calendar month after the Termination Date as your Basic Severance
Pay under the Executive Severance Plan; and

 

(ii)                                  $1,833,000 payable in a lump-sum in the
seventh (7th) calendar month after the Termination Date as your Supplemental
Severance Pay under the Executive Severance Plan.

 

(2)                                 Within 45 days after your Termination Date,
but in no event later than March 15, 2019, the Company will pay you an amount
equal to $500,000, which represents the value of your target annual bonus for
2018. You

 

3

--------------------------------------------------------------------------------



 

acknowledge that you are not otherwise entitled to the payment described in this
paragraph 3.e.2 and that such payment serves as additional consideration for
your release under paragraph 4 of this Agreement.

 

(3)                                 $31,250 payable in a lump-sum within 30 days
after the Termination Date, but in no event later than March 15, 2019.

 

None of the payments described in this paragraph 3, except for salary payments
under paragraph 3.a, will be treated as eligible earnings for any benefits
purposes, and salary payments will be treated as eligible earnings only to the
extent provided by the terms of the applicable benefit plan.

 

f.                                        Your Cigna Basic Life Insurance
coverage will continue at the Company’s expense for the period beginning on the
first day of the month immediately following the Termination Date and ending 12
months from such date.  Any coverage you have under the Cigna Medical Plan or
Cigna Dental Plan on your Termination Date will expire at the end of the month
containing your Termination Date.  However, if you elect COBRA coverage, you may
continue that coverage for up to 18 additional months under the provisions of
COBRA.  You will be billed monthly for COBRA coverage.  You may convert certain
group benefits coverages to individual coverages under the terms of the
Company’s benefits program.

 

g.                                       Any benefits you may have earned under
the Cigna Deferred Compensation, Pension, Supplemental Pension, 401(k) and
Supplemental 401(k) Plans or other deferred payment arrangements will be paid to
you under the terms and provisions of those plans and arrangements.  You are
eligible for coverage under Cigna’s Retiree Health Care program and you (and
your spouse) will be entitled to continued coverage subject to and in accordance
with the terms and provisions of the program.

 

h.                                      You will be entitled to receive payments
at the time specified in, and in accordance with the terms of, the Cigna
Long-Term Incentive Plan for the number of the Strategic Performance Shares
(SPS) that have been awarded to you, as follows:

 

3,412 SPS granted for 2016-2018;

 

3,253 SPS granted for 2017-2019; and

 

2,344 SPS granted for 2018-2020.

 

Pursuant to Section 10.5(d) of the Cigna Long-Term Incentive Plan, the Vesting
Percentage that will apply to these SPSs is 139.8%.

 

4

--------------------------------------------------------------------------------



 

j.                                         Any of your unexercised and unvested
options and/or shares of restricted Cigna Corporation stock (RSGs) as of your
Termination Date will become fully vested as a result of your termination.
Subject to Cigna Corporation’s Insider Trading Policy and the terms of the
applicable plan and award agreement, you may exercise vested options until the
earlier of (i) 90 days following your Termination Date or (ii) the original
expiration date of the applicable option.

 

k.                                      The Company will provide you with
reasonable outplacement services, in accordance with the Company’s standard
program for executive level employees in effect Today for a period of 6 months
following the Termination Date.

 

l.                                          No executive financial services
benefits will be provided after your Termination Date.

 

m.                                  You will receive no other money or benefits
from the Company, except as provided in this Agreement.

 

n.                                      Any payments under this paragraph 3 are
intended to be exempt from, or comply with, the requirements of Section 409A of
the Internal Revenue Code of 1986 (as amended) and the regulations thereunder
(Section 409A), and this Agreement shall in all respects be administered in
accordance with Section 409A.  Notwithstanding anything herein to the contrary,
if any payments under this paragraph 3 are subject to Section 409A, (1) such
payments shall only be made in a manner and upon an event permitted under
Section 409A, (2) such payments shall only be made upon a “separation from
service” under Section 409A, and (3) in no event shall you, directly or
indirectly, designate the calendar year in which any such payment is made except
in accordance with Section 409A.  In no event shall Cigna be liable for all or
any portion of any taxes, penalties, interest, or other expenses that may be
incurred by you on account of non-compliance with Section 409A.

 

4.     Acknowledgment and Release of Claims.

 

a.                                      You acknowledge that there are various
local, state, and federal laws that prohibit, among other things, employment
discrimination on the basis of age, sex, race, color, national origin, religion,
disability, sexual orientation, or veteran status and that these laws are
enforced through the EEOC, Department of Labor, and state or local human rights
agencies.  Such laws include, without limitation, Title VII of the Civil Rights
Act of 1964 (Title VII); the Age Discrimination in Employment Act (ADEA); the
Americans with Disabilities Act (ADA); the Employee Retirement Income Security
Act (ERISA); 42 U.S.C. Section 1981; the Family and Medical Leave Act (FMLA);
the Fair Labor Standards Act (FLSA), state and local human or civil rights laws,
and other statutes that regulate employment, as each may have been amended, and
the common law of contracts and torts. You

 

5

--------------------------------------------------------------------------------



 

acknowledge that the Company has not (i) discriminated against you in
contravention of these laws; (ii) breached any contract with you;
(iii) committed any civil wrong (tort) against you; or (iv) otherwise acted
unlawfully toward you.

 

You further acknowledge that the Company has paid and, upon payment of the
amounts provided for in this Agreement, will have paid you: (i) all salary,
wages, bonuses and other compensation that might be due to you; and (ii) all
reimbursable expenses, if any, to which you may be entitled and if not, that you
agree to bring to the attention of the Company in writing any such unpaid
amount(s) of compensation or expenses claimed to still be due or owing before 
signing this Agreement.

 

b.                                      On behalf of yourself, your heirs,
executors, administrators, successors and assigns, you hereby unconditionally
release and discharge Cigna, the various plan fiduciaries for the benefit plans
maintained by or on behalf of Cigna, and their successors, assigns, affiliates,
shareholders, directors, officers, representatives, agents and employees
(collectively, Released Persons) from all claims (including claims for
attorneys’ fees and costs), charges, actions and causes of action, demands,
damages, and liabilities of any kind or character, in law or equity, suspected
or unsuspected, past or present, that you ever had, may now have, or may later
assert against any Released Person, arising out of or related to your employment
with, or termination of employment from, the Company.  To the fullest extent
permitted by law, this release includes, but is not limited to:  (i) claims
arising under the ADEA, the Older Workers Benefit Protection Act, the Workers’
Adjustment and Retraining Notification Act, ERISA, FMLA, ADA, FLSA, and any
other federal, state, or local law prohibiting age, race, color, gender, creed,
religion, sexual preference/orientation, marital status, national origin, mental
or physical disability, veteran status, or any other form of unlawful
discrimination or claim with respect to or arising out of your employment with
or termination from the Company, including wage claims; (ii) claims (whether
based on common law or otherwise) arising out of or related to any contract
(whether express or implied); (iii) claims under any federal, state or local
constitutions, statutes, rules or regulations; (iv) claims (whether based on
common law or otherwise) arising out of any kind of tortious conduct (whether
intentional or otherwise) including but not limited to, wrongful termination,
defamation, violation of public policy; and (v) claims included in, related to,
or which could have been included in any presently pending federal, state or
local lawsuit filed by you or on your behalf against any Released Person, which
you agree to immediately dismiss with prejudice.

 

For purposes of implementing a full and complete release and discharge of all
Released Persons, you expressly acknowledge that this release is intended to
include not only claims that are known, anticipated, or disclosed, but also
claims that are unknown, unanticipated, or undisclosed.  You are aware that
there may be

 

6

--------------------------------------------------------------------------------



 

discovery of claims or facts in addition to or different from those known or
believed to be true with respect to the matters related herein.  Nevertheless,
it is your intention fully, finally, and forever to settle and release all such
matters, and all claims related to such matters, which, may now exist or which
may have previously existed between you and any Released Person, whether
suspected or unsuspected.  You agree that this Agreement shall remain in effect
as a full and complete release of all such matters, even if any additional or
different related claims or facts exist now or are later discovered =.

 

You also understand that by signing this Agreement you are giving up any right
to become, and you are promising not to agree to become, a member of any class
in a case in which claims are asserted against any Released Person if those
claims are related in any way to your employment with or termination of
employment from the Company, and involve events that happened on or before the
date you signed this Agreement.  If, without your prior knowledge and consent,
you are made a member of a class in any such case, you will opt out of the class
at your first opportunity after you learn of your inclusion.  You agree to sign,
without objection or delay, any “opt-out” form presented to you either by the
court in which the case is pending or by counsel for any Released Person made a
defendant in the case.

 

c.                                       This release does not include (and you
and are not releasing):

 

(1)                                 any claims against the Company for promises
it is making to you in this Agreement or under the Executive Severance Plan;

 

(2)                                 any claims for employee benefit payments to
which the Plan Administrator determines you are entitled under the terms of any
retirement, savings, or other employee benefit programs in which the Company
participates (but your release does cover any claims you may make for severance
benefits beyond those described or referred to in this Agreement and any claims
for benefits beyond those provided under the terms of the applicable plan);

 

(3)                                 any claims that may arise after the date you
sign the Agreement;

 

(4)                                 any claims covered by workers compensation
or other laws that are not, or may not be, as a matter of law, releasable or
waivable;

 

(5)                                 any rights you have to indemnification under
the Company’s (and, if applicable, any Company affiliate’s) by-laws, directors
and officers liability insurance or this Agreement or any rights you may have to
obtain contribution as permitted by law if any judgment is entered against you
as a result of any act or failure to act for which you and the Company are
jointly liable; and

 

7

--------------------------------------------------------------------------------



 

(6)                                 any claims that you did not knowingly and
voluntarily waive your rights under the ADEA.

 

5.     No Admission of Wrongdoing.

 

Just because the Company is entering into this Agreement and paying you money,
neither the Company nor any Released Persons are admitting that they have done
anything wrong or violated any law, rule, order, policy, procedure, or contract,
express or implied, or otherwise incurred any liability.  Similarly, by entering
into this Agreement, you are not admitting that you have done anything wrong or
violated any law, rule, order, policy, procedure, or contract, express or
implied, or otherwise incurred any liability.

 

6.     Applicable Law and Exclusive Forum.

 

This Agreement, including the promises contained in paragraphs 2.c, d and 3 of
this Agreement (the “Covenants”) will be interpreted, enforced and governed
under the laws of Delaware (without regard to its conflict of laws principles);
provided, however, that your eligibility for, or the amount of any, employee
benefits shall be subject to the terms of the applicable benefit plans and the
provisions of ERISA.  You and Cigna agree that any action by you or Cigna
seeking emergency, temporary or permanent injunctive relief arising out of or
relating to the Covenants shall be brought exclusively in the United States
District Court for the State of Delaware (“Federal Court”) or in any Delaware
court where venue is appropriate and that has subject matter jurisdiction over
the dispute (“Delaware Courts”) if the Federal Court lacks subject matter
jurisdiction over the dispute, and you and Cigna expressly waive any defense of
inconvenient forum and any other venue or jurisdiction-related defenses that
each might otherwise have in such a lawsuit.

 

7.     Arbitration.

 

Except with respect to any action by you or Cigna seeking emergency, temporary
or permanent injunctive relief arising out of or relating to the Covenants,
without in any way affecting the release in paragraph 4, any and all
disagreements, disputes or claims listed below will be resolved exclusively by
arbitration in the Philadelphia, Pennsylvania area.

 

Arbitration will be conducted in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association, as modified by
Company.  A copy of the Cigna Companies Employment Dispute Arbitration Rules and
Procedures is available upon request.  A legal judgment based upon the
Arbitrator’s award may be entered in any court having jurisdiction over the
matter.  Each party shall be liable for its own costs and expenses (including
attorneys’ fees).  You and the Company agree to arbitrate anything:

 

a.                                      related in any way to this Agreement or
how it is interpreted or implemented (including the validity of your ADEA
waiver); or

 

8

--------------------------------------------------------------------------------



 

b.                                      that involves any dispute about your
candidacy for employment, employment or termination of employment with the
Company, including any disputes arising under local, state or federal statutes
or common law (if for any reason your release and waiver under paragraph 4 is
found to be unenforceable or inapplicable).

 

8.     Final and Entire Agreement; Amending the Agreement.

 

This Agreement is intended to be the complete, final and entire Agreement
between you and the Company.  It fully replaces all earlier agreements or
understandings.  However, it does not replace the terms of any:

 

a.                                      Cigna stock or option grant you might
have received or the terms of any employee benefit plan;

 

b.                                      Arbitration agreement that you currently
have with Cigna which shall remain in full force and effect; or

 

c.                                       other agreement you might have entered
into with the Company that requires you to pay back money to the Company, or
that authorizes the Company to deduct money from your pay, when your employment
terminates or at any other time.

 

Neither you nor the Company has relied upon any other statement, agreement or
contract, written or oral, in deciding to enter into this Agreement.

 

Any amendment to this Agreement must be in writing and signed by both you and
the Company. Any waiver by any person of any provision of this Agreement shall
be effective only if in writing, specifically referring to the provision being
waived and signed by the person against whom enforcement of the waiver is being
sought.  No waiver of any provision of this Agreement shall be effective as to
any other provision of this Agreement except to the extent specifically provided
in an effective written waiver.  If any provision or portion of this Agreement
(other than your release of claims under paragraph 4 above) is determined to be
invalid or unenforceable in a legal forum with competent jurisdiction to so
determine, the remaining provisions or portions of this Agreement shall remain
in full force and effect to the fullest extent permitted by law and the invalid
or unenforceable provisions or portions shall be deemed to be reformed so as to
give maximum legal effect to the agreements of the parties contained herein.

 

9.     Your Understanding.

 

By signing this Agreement, you admit and agree that:

 

a.             You have read this Agreement.

 

9

--------------------------------------------------------------------------------



 

b.                                      You understand it is legally binding,
and you were advised and, by virtue of this Agreement are further advised, to
review it with a lawyer of your choice.

 

c.                                       You have had (or had the opportunity to
take) at least 21 calendar days to discuss it with a lawyer of your choice
before signing it and, if you sign it before the end of that period, you do so
of your own free will and with the full knowledge that you could have taken the
full period.

 

d.                                      You realize and understand that the
release covers certain claims, demands, and causes of action against the Company
and any Released Persons relating to your employment or termination of
employment, including those under ADEA.

 

e.                                       You understand that the terms of this
Agreement are not part of an exit incentive or other employment termination
program being offered to a group or class of employees.

 

f.                                        You are signing this Agreement
knowingly, voluntarily and with the full understanding of its consequences, and
you have not been forced or coerced in any way.

 

10.  Revoking the Agreement.

 

You have seven calendar days from the date you sign this Agreement to revoke and
cancel it.  To do that, a clear, written cancellation letter, signed by you,
must be received by Nancy Ryan , Cigna Corporation, 1601 Chestnut Street TL05Z,
Philadelphia, PA, 19192 before 5:00 p.m. Eastern Time on the seventh calendar
day following the date you sign this Agreement.  The Agreement will have no
force and effect until the end of that seventh day; provided that, during such
seven-day period, the Company shall not be able to revoke this Agreement or
cancel it.

 

11.  If Legal Action Is Started by You.

 

You understand and agree that the Company’s main reason for entering into this
Agreement is to avoid lawsuits and other litigation.  Therefore, if any legal
action covered by this Agreement is started by you (or by someone else on your
behalf) against any Released Person, you agree to withdraw such proceeding or
claim with prejudice.

 

If you fail to withdraw such proceeding or claim (or fail to opt out of a class
action that includes you) within 30 days of receipt of written notice from the
Released Person requesting that you withdraw such proceeding or claim (or in the
case of a class action, within 30 days of the later of such request or your
being given the opportunity to opt out), then in addition to any other equitable
or legal relief that the Company may be entitled to:

 

a.                                      You may forfeit all or any portion of
the amounts due hereunder;

 

10

--------------------------------------------------------------------------------

 

b.                                      You agree to pay back to the Company
within 60 days after receipt of written notice from the Company all the money
you receive under paragraph 3 (except sub-paragraphs 3.a and 3.g); and

 

c.                                       You agree to pay the Company the
reasonable costs and attorneys’ fees it incurs in defending such action.

 

You represent that as of Today you have not assigned to any other party, and
agree not to assign, any claim released by you under this Agreement.  (If you
claim that your release of ADEA claims was not knowing and voluntary, the
Company reserves its right to recover from you its attorneys’ fees and/or costs
in defending that claim, at the conclusion of that action.)

 

Upon a finding by a court of competent jurisdiction or arbitrator that a release
or waiver of claims provided for by paragraph 4 above is illegal, void or
unenforceable, the Company may require you to execute promptly a release that is
legal and enforceable and does not extend to claims not released under paragraph
4.  If you fail to execute such a release within a reasonable period of time,
then this Agreement shall be null and void from Today on, and any money paid to
you by the Company after Today under paragraph 3 (except sub-paragraphs 3.a and
3.g) and not previously returned to the Company, will be treated as an
overpayment.  You will have to repay that overpayment to the Company with
interest, compounded annually at the rate of 6%.  However, the repayment
provision in this paragraph does not apply to legal actions in which you claim
that your release of ADEA claims was not knowing and voluntary.

 

This paragraph 11 does not apply to any thing of value given to you for which
you actually performed services and by law you are entitled to receive.

 

Neither this paragraph 11, nor anything else in this Agreement is intended to
prevent you from instituting legal action for the sole purpose of enforcing this
Agreement or from filing a charge with, furnishing information to, or
participating in an investigation conducted by, the EEOC, the NLRB, the SEC or
any comparable federal, state or local governmental agency; provided however,
that, with the exception of any whistleblower award from the SEC, you expressly
waive and relinquish any right you might have to recover damages or other
relief, whether equitable or legal, in any such proceeding concerning events or
actions that arose on or before the date you signed this Agreement.  You agree
to inform the EEOC, any other governmental agency, any court or any arbitration
organization that takes jurisdiction over any matter relating to your employment
or termination of employment that this Agreement constitutes a full and final
settlement by you of all claims released hereunder.

 

12.                               Representations.

 

The Company represents and warrants that (a) the execution, delivery and
performance of this Agreement has been fully and validly authorized by all
necessary corporate action (including, without limitation, by any action
required to be taken by the board of directors of the Company or

 

11

--------------------------------------------------------------------------------



 

any affiliate, any committee of such board or any committee or designee
administering the applicable Cigna plans); (b) the officer signing this
Agreement on behalf of the Company is duly authorized to do so; (c) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which the Company or any affiliate is a party
or by which it is bound; and (d) upon execution and delivery of this Agreement
by the parties, it shall be a valid and binding obligation of the Company
enforceable against it in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally.

 

13.                               Notices.

 

Except as provided below, any notice, request or other communication given in
connection with this Agreement shall be in writing and shall be deemed to have
been given (a) when personally delivered to the recipient or (b) provided that a
written acknowledgement of receipt is obtained, three days after being sent by
prepaid certified or registered mail, or two days after being sent by a
nationally recognized overnight courier, to the applicable address specified
below (or such other address as the recipient shall have specified by ten days’
advance written notice given in accordance with this paragraph 13).  Such
communication shall be addressed to you as follows (unless you have made an
address change in accordance with this paragraph 13):

 

Alan Muney

 

and to the Company or Cigna as follows:

 

Executive Compensation

Cigna Corporation

1601 Chestnut Street TL05Z

Philadelphia, PA, 19192

 

However, Cigna and you may deliver any notices or other communications related
to any employee benefit or compensation plans, programs or arrangements in the
same manner that similar communications are delivered to or from other current
or former employees, including by electronic transmission and first class mail.

 

14.                               Successors and Assigns.

 

This Agreement will be binding on and inure to the benefit of the parties and
their respective successors, heirs (in your case) and permitted assigns.  No
rights or obligations of the Company under this Agreement may be assigned or
transferred without your prior written consent, except that such rights or
obligations may be assigned or transferred without your consent pursuant to a
merger or consolidation in which the Company is not the continuing entity, or a
sale, liquidation

 

12

--------------------------------------------------------------------------------



 

or other disposition of the assets of the Company, provided that the assignee or
transferee is the successor to the Company (or in connection with a purchase of
Company assets, assumes the liabilities, obligations and duties of the Company
under this Agreement), either contractually or as a matter of law.  Your rights
or obligations under this Agreement may not be assigned or transferred by you,
without the Company’s prior written consent, other than your rights to
compensation and benefits, which may be transferred only by will or operation of
law or pursuant to the terms of the applicable plan, program, grant or agreement
of Cigna or the Company.  If you die or a court determines you are legally
incompetent, all references in this Agreement to “you” shall be deemed to refer,
where appropriate, to your legal representative, or, where appropriate, to your
beneficiary or beneficiaries.

 

15.                               Injunctive Relief.

 

You agree that (a) any breach or threatened breach of the Covenants would cause
irreparable injury to Cigna; (b) monetary damages alone would not provide an
adequate remedy; (c) in addition to any other relief available at law or equity,
Cigna shall be entitled to injunctive relief and/or to have the Covenants
specifically enforced by a court of competent jurisdiction (without the
requirement to post a bond); and (d) these remedies are cumulative and in
addition to any other rights and remedies Cigna may have at law, in equity or
pursuant to any other agreement.

 

16.                               When Effective.

 

This Agreement is not effective or binding on either party until fully signed by
both parties.  This Agreement may be executed by the parties in counterparts,
and counterparts may be exchanged by electronic transmission, each of which will
be deemed an original, but both such counterparts will together constitute one
and the same document.

 

The persons named below have signed this Agreement on the dates shown below:

 

January 20, 2019

 

/s/ Alan Muney

Date

Alan Muney

 

 

 

 

January 22, 2019

 

/s/ John Murabito

Date

John Murabito

 

on behalf of the Company

 

13

--------------------------------------------------------------------------------
